The house went into a committee of the whole, on the subject of the constitutionality and expediency of members of congress elect holding a seat. The committee reported, that, in their opinion, the question should not be gone into of the expediency of members elect holding a seat: and, on the question, whether members of congress elect were constitutionally disqualified, it passed in the negative.
On the question of the acceptance of this report, it passed in the affirmative, seventy-five out of one hundred and fifteen members present, being in favor of its acceptance.1 [By the eighth article of the amendments to the constitution, it is now provided, that no senator or representative shall continue to hold his office as such, after being elected a member of the congress of the United States, and accepting that trust; but the acceptance of such trust shall be taken and deemed to be a resignation of his said office.]

 13 J. H. 357.